UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-150630 SECURE WINDOW BLINDS, INC. (Exact name of business issuer as specified in its charter) Nevada 20-5982715 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 112 North Curry Street Carson City, Nevada, 89703 (Address of principal executive offices) (905) 732-3299 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated fileroAccelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 14, 2012 the registrant had 10,620,000 shares of common stock, $0.001 par value, issued and outstanding. - 1 - TABLE OF CONTENTS PART I FINANCIAL STATEMENTS ITEM2 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION ITEM 3 QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4 CONTROLS AND PROCEDURES PARTII- OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS ITEM 1A
